Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is to KSC Corp (JP 3065816 U).  KSC Corp (Fig 8) discloses a telescopic cylinder assembly in automatic reloading system of a toy gun comprising: an external cylinder (15) having an internal space formed therein; an internal cylinder (see Fig 8) located at the internal space of the external cylinder and configured to be movable in longitudinal direction of the external cylinder
KSC Corp does not show, however, a nozzle at least a part of which is located inside the internal cylinder and configured to be movable in longitudinal direction of the external cylinder and both sides of which are open with a gas inlet; a nozzle supporter connected to the internal cylinder and configured to support the nozzle; and a cylinder valve configured to open and close the nozzle; wherein the internal space of the external cylinder is expanded primarily in accordance with the movement of the internal cylinder, and the internal space is further expanded secondarily in accordance with the movement of the nozzle.  Additionally, there is no teaching in the prior art that would motivate one of ordinary skill in the art to modify KSC Corp in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641